DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 26 March 2021 is acknowledged.  The traversal is on the ground(s) that the two groups of inventions share the common technical feature which involves the controlled heating of a spun-bond non-woven fabric made from polypropylene/polyolefin blend.  This is not found persuasive because none of the claims recite the controlled heating of a spun-bond non-woven fabric. Note that the common technical feature of the two groups is a non-woven fabric made from a polypropylene/polyolefin blend, which is taught at least by Harrington et al (U.S. Patent Application Publication 2009/0124154 A1; see paragraphs [0009] and [0056]).
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 March 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 12 September 2016. It is noted, however, that applicant has not filed a certified copy of the European application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR PRODUCING A NON-WOVEN FABRIC.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Harrington et al (U.S. Patent Application Publication 2009/0124154 A1).
             Regarding claim 1, Harrington et al (see the entire document, in particular, paragraphs [0009], [0012], [0016], [0043], [0046], [0052], [0056], [0066], [0075] and [0108]; Table III) teaches a process of making a non-woven fabric (see paragraph [0009] of Harrington et al), 
             Regarding claim 3, see paragraphs [0043] and [0108] of Harrington et al.
             Regarding claim 4, see paragraph [0052] of Harrington et al.
             Regarding claim 5, see paragraphs [0012] and [0016] of Harrington et al.
             Regarding claims 7-10, the amount (or degree) of thermal shrinkage of the fibers is inherent in the process of Harrington et al because Harrington et al identically discloses all of the process and product limitations currently recited in claim 1 (from which claims 7-10 depend; see also MPEP §2112).
             Regarding claim 11, see Table III of Harrington et al.
             Regarding claim 12, see paragraph [0046] of Harrington et al.
             Regarding claim 13, see paragraph [0108] of Harrington et al.
             Regarding claim 14, see paragraph [0043] of Harrington et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al (U.S. Patent Application Publication 2009/0124154 A1) as applied to claims 1, 3-5 and 7-14 above, and further in view of Hills (U.S. Patent 6,338,814 B1).
             Regarding claim 2, Harrington et al does not explicitly teach (1) the step of exposing a fabric to a cooling environment having a temperature below 50°C. Hills (see the entire document, in particular, col. 1, lines 14-15 and 20-21; col. 8, lines 1-3; Figure 1) teaches a process of making a non-woven fabric (see col. 1lines 14-15 and 20-21 of Hills), including the step of exposing a fabric to a cooling environment having a temperature below 50°C (see col. 8, lines 1-3 and Figure 1 of Hills), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expose a fabric to a cooling .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al (U.S. Patent Application Publication 2009/0124154 A1) as applied to claims 1, 3-5 and 7-14 above, and further in view of Maugans et al (U.S. Patent Application Publication 2004/0038022 A1).
             Regarding claim 6, Harrington et al teaches that the secondary polyolefin is an ethylene-based polymer derived from ethylene and optionally one or more C3 to C20 α-olefin co-monomers (see paragraphs [0012], [0016] and [0056] of Harrington et al), but Harrington et al does not explicitly teach (1) the recited properties of the secondary polyolefin. Maugans et al (see the entire document, in particular, paragraphs [0002], [0026], [0169], [0176], [0185] and [0186]) teaches a process of making a non-woven fabric (see paragraph [0002] of Maugans et al) from a primary polypropylene and a secondary polyolefin (i.e., an ethylene-based polymer derived from ethylene and optionally one or more C3 to C20 α-olefin co-monomers) (see paragraph [0026] of Maugans et al), wherein the ethylene-based polymer has a density within a range of from 0.85 to 0.965 g/cm3 , a melt index (I2 ) of 0.1 to 100 g/min, a MWD of 1.5-2.5 and a melt index ratio (I10 /I2 ) ≥ 5.63 (see paragraphs [0169], [0176], [0185] and [0186] of Maugans et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the (claimed) recited properties of the secondary 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742